UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) S QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number: 333-173972 Maxwell Resources, Inc. (Exact name of registrant as specified in its charter) Nevada 33-1219696 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 848 N. Rainbow Blvd. #2741 Las Vegas, NV (Address of principal executive offices) (Zip Code) (702) 706-5576 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes SNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files. Yes SNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x As of February 12, 2013, there were57,545,526 shares of common stock, $0.001 par value, issued and outstanding. FORM 10-Q Maxwell Resources, Inc. INDEX Page PART I - FINANCIAL INFORMATION Item 1.Financial Statements Unaudited Condensed Consolidated Balance Sheets 3 Unaudited Condensed Consolidated Statements of Operations 4 Unaudited Condensed Consolidated Statements of Cash Flows 5 Notes to Unaudited Condensed Consolidated Financial Statements 6 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operation. 11 Item 3.Quantitative and Qualitative Disclosures About Market Risk. 15 Item 4.Controls and Procedures. 15 PART II- OTHER INFORMATION Item 1. Legal Proceedings. 16 Item 1A. Risk Factors. 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 16 Item 3. Defaults Upon Senior Securities. 16 Item 4. Mine Safety Disclosures. 16 Item 5. Other Information. 16 Item 6. Exhibits. 17 Signatures 18 MAXWELL RESOURCES, INC. (formerly known as Mericol, Inc.) AN EXPLORATION STAGE COMPANY BALANCE SHEETS ASSETS DECEMBER 31, 2012 (Unaudited) MARCH 31, 2012 Current Assets Cash and cash equivalents $ $ Prepaid expenses Total Current Assets Mineral rights - Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Liabilities Current Liabilities Accounts payable - Accrued expenses Indebtedness to related party - Total Liabilities Committments and Contingencies Stockholders’ Equity Preferred Stock, 10,000,000 shares authorized; 2,400,000 designated as Series A; no shares issued and outstanding - - 2,400,000 designated as Series B; 2,400,000 shares issued and outstanding as of December 31, 2012; no shares issued and outstanding as of March 31, 2012 1 - Common stock, par value $0.001; 75,000,000 shares authorized; 57,545,526 shares issued and outstanding as of December 31, 2012; 113,996,800 shares issued and outstanding as of March 31, 2012 (Note 6) Additional Paid-in-capital Deficit accumulated prior to the exploration stage ) ) Deficit accumulated during the exploration stage ) - Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ See accompanying notes to unaudited financial statements 3 MAXWELL RESOURCES, INC. (formerly known as Mericol, Inc.) (AN EXPLORATION STAGE COMPANY) STATEMENTS OF OPERATIONS (UNAUDITED) For the Three Months Ended December 31, 2012 For the Three Months Ended December 31, 2011 For the Nine Months Ended December 31, 2012 For the Nine Months Ended December 31, 2011 For the Period From July 27, 2012 (entry into exploration stage) to December 31, 2012 Revenues $
